Citation Nr: 0408147	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  00-18 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of both knees.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, 
to include whether presumptive service connection is 
warranted due to exposure to toxic herbicides.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for a cyst on the right 
torso.

7.  Entitlement to service connection for a right fourth 
(ring) finger disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to an increased evaluation for residuals of a 
dog bite to the right hand with loss of sensation and motion 
in the right little (fifth) finger, currently evaluated as 10 
percent disabling.

10.  Entitlement to a compensation evaluation for scars on 
the knees as a residual of a dog bite.

11.  Entitlement to a total disability evaluation for 
individual unemployability resulting from service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1975.

This appeal arises, in part, from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In this decision, 
the RO denied entitlement to service connection for a right 
foot disability, hypertension, diabetes mellitus, cyst on the 
right torso, and post-traumatic stress disorder (PTSD).  This 
decision also denied increased evaluations for the veteran's 
service-connected residuals of a dog bite to the right hand 
with loss of sensation and motion in the right little (fifth) 
finger, and determined that the veteran was not entitled to a 
total disability evaluation due to individual unemployability 
(TDIU) resulting from his service-connected disabilities.

In a rating decision of November 2001, the RO denied the 
veteran's claims for entitlement to service connection for a 
right ring (fourth) finger and low back disabilities.  The RO 
also denied a compensable evaluation for the veteran's scars 
on the knees as a residual of a dog bite.  The veteran timely 
appealed all of these determinations.

The veteran and his spouse provided testimony before a 
Veterans Law Judge (VLJ) from the Board of Veterans' Appeals 
(Board), sitting at the RO, in October 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  
During this hearing, the veteran expressed his desire that 
the issue of entitlement to service connection for a cyst on 
the left torso be withdrawn.  Therefore, this issue is not 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.204(a), (b) (2003).

As discussed below, some of the issues on appeal are being 
REMANDED to the RO via the Veterans Benefits Administration's 
Appeals Management Center (VBA AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  In a rating decision of October 1998, the RO denied the 
veteran's claim for entitlement to service connection for 
arthritis of his knees.  He was appropriately notified of 
this decision and his appellate rights, but failed to perfect 
a timely appeal of this issue.

3.  The additional evidence added to the record since October 
1998 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

4.  The medical evidence does not support a nexus between the 
veteran's current hypertension and his military service or 
other service-connected disabilities.

5.  The medical evidence supports a nexus between the 
veteran's current right fourth (ring) finger deformity 
(characterized by clawing, loss of sensation, and loss of 
strength) and his in-service dog bite injury.

6.  The medical evidence establishes that residual scarring 
on both knees from an in-service dog bite are superficial and 
non-tender.


CONCLUSIONS OF LAW

1.  The October 1998 decision denying service connection for 
arthritis of the knees is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of October 1998 denying 
entitlement to service connection for arthritis of the knees, 
new and material evidence sufficient to reopen this claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).

3.  The criteria for service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

4.  The criteria for service connection for deformity of the 
right fourth (ring) finger (to include clawing, loss of 
sensation, and loss of strength) have been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) (2003).

5.  A compensable evaluation is not warranted for residual 
dog bite scars to the knees.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.118, Code 7805 (effective prior to and on 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued in April 2001, VA informed 
the veteran of the actions he must take and the type of 
evidence required in order to establish his current claims.  
This letter informed him of the need for lay/medical evidence 
that would show his claimed disabilities had been incurred as 
a result of his military service, or that his service-
connected disabilities had increased in severity.  This 
letter also notified the veteran of the type of actions that 
were required of him, to include his identification of 
pertinent evidence and his own attempt to obtain and forward 
this evidence to VA.  The April 2001 letter informed him of 
the development that would be completed by VA in 
substantiating his claim, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  
Finally, this letter requested that the veteran submit all 
pertinent evidence in his possession to VA as soon as 
possible.  

In Statement of the Cases (SOC) and Supplemental Statement of 
the Cases (SSOC) issued in September 2000, November 2001, and 
September 2002, VA specifically notified him of the evidence 
that it had considered.  The SOC and SSOC also notified the 
veteran of the pertinent laws and regulations and the reasons 
and bases for VA's decision.  Specifically, the SOC and SSOC 
notified the veteran of the law and regulations governing the 
grant of service connection, presumptive service connection, 
and evaluations of scars.  The SOC of June 2003 notified the 
veteran that the rating criteria at 38 C.F.R. § 4.118 had 
change during the pendency of his appeal and considered 
whether the old or new criteria was more favorable to his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That is, his knee scars were evaluated under Diagnostic Code 
7805 for scars affecting motion in the affected part, a code 
that was left unchanged by the new regulations.  He was also 
notified of the old laws and regulations governing VA's duty 
to notify and assist in the SOC of September 2000 and the new 
laws and regulations in VA letters of April and August 2001, 
and given an opportunity to comment on them.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military, VA, and 
Social Security Administration (SSA) records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There is no 
indication that other Federal department or agency records 
exist, that are pertinent to the issues decided below, that 
should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded comprehensive VA 
compensation examinations regarding the disabilities on 
appeal in September 2000 and August 2001.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  These VA examiners 
reported medical histories, provided examination findings 
regarding the veteran's complaints, and provided the 
appropriate diagnoses/etiological opinions.  While the 
examiners did not indicate that the medical history in the 
claims file had been reviewed, they reported what appears to 
be an accurate medical history and, therefore, are adequate 
for rating purposes.  The service medical records and the 
examiner of September 2000 provided full descriptions of all 
scars on the veteran's knees.  These examiners did not 
comment on the veteran's hypertension, however, the veteran's 
blood pressure readings during and after military service are 
available in the treatment records.  As the actual blood 
pressure readings are available, a medical opinion regarding 
the onset of high blood pressure is not required for an 
equitable determination.  Therefore, these examinations are 
fully adequate for providing evidence regarding the 
existence, etiology, and severity of the disabilities 
discussed below.  

The veteran has not identified any private medical treatment.  
All identified records have been requested and obtained 
directly from identified sources at VA or are contained in 
the medical evidence received from SSA in April 1999.  In 
addition, the SOCs and SSOCs informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

As noted above, the veteran and his representative were 
provided the opportunity to present oral testimony and 
argument directly to the Board in a hearing conducted in 
October 2003.  By letter of October 2003, VA informed the 
veteran that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claims decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In letters issued to the appellant in April and August 2001 
that discussed the requirements of the VCAA, the RO requested 
that she submit information identifying pertinent evidence, 
or the evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO informed the appellant of the VA's duty to notify and 
assist under the VCAA in letters issued in April and August 
2001, instead of in a development letter sent prior to the 
August 2000 decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  The Court did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing 
of the notice, however, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication, which could not have been the intention of the 
Court, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in April and August 2001 
was not given prior to the first AOJ adjudication of the 
claim, however, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


I.  New and material evidence 

The Board notes that the veteran's claim for entitlement to 
service connection for arthritis or DJD of the knees was 
initially denied in a rating decision of October 1998.  The 
veteran filed a notice of disagreement with this decision and 
a SOC was issued regarding this manner on January 14, 1999.  
VA received a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) on January 31, 2000, that expressed the veteran's 
desire to appeal the issue of DJD of the knees.  The RO 
informed him by letter of February 2000 that this VA Form 9 
could not be considered a properly filed substantive appeal 
as it was untimely, that is, it was received after the appeal 
period had expired in October 1999.  It appears that the RO 
accepted the VA Form 9 as a request to reopen this claim.  
There is no objective evidence, nor has the veteran alleged, 
that he did not receive the October 1998 decision or the 
January 1999 SOC.  Therefore, this decision is final.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg. 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim substantially predates August 2001, the new regulatory 
criteria are not applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in October 1998 included the veteran's 
allegations that he suffered with knee injuries during his 
military service that had resulted in his current knee 
arthritis.  His service medical records noted a left thigh 
injury in February 1971 after falling down on a drainage 
ditch a chronic foot condition as a result of his active 
military service.  The following day he was again seen for 
complaints of knee pain and loss of motion.  The impression 
was muscle spasm and the veteran was sent for knee X-rays.  
These X-rays reportedly suggested the existence of Osgood-
Schlatter's disease.  On a medical history taken in 
connection with his separation examination of October 1975, 
the veteran denied any past history of trick or locked knees.  
However, he did note a history of bone and joint deformity.  
The veteran reported numerous dog bites to his knees and 
thighs.  On examination, the joints of his lower extremities 
were found to be normal.

Private treatment records from the 1970s and 1990s noted 
injuries to the veteran's legs.  These records noted multiple 
impressions for arthritis, but failed to identify the joints 
involved.  In a letter prepared by the veteran's private 
physician in May 1998.  This physician reported the veteran 
had been treated for "muscular skeletal pains" in his knees 
since April 1995.  He further opined that this pain was 
related to injuries the veteran had received while in 
military service.  On a VA compensation examination, the 
veteran reported that he had been first diagnosed with 
arthritis in his knees in 1994.  The examiner found pain, 
tenderness, and crepitation over the patella areas that she 
apparently attributed to arthritis of the knee joints.  The 
assessments included arthritis.

In a rating decision of October 1998, the RO denied 
entitlement to service connection for DJD of both knees.  It 
was determined by the RO that the veteran's claim was not 
well grounded as there was no evidence in the service medical 
records that the veteran had been treated for a knee injury 
from a fall in 1971, and there was no diagnosis or treatment 
for knee arthritis during military service or within one year 
of his separation from such service.

Since October 1998, VA has obtained radiological evidence 
confirming the existence of DJD and Osgood-Schlatter's 
disease associated with the knee joints. The veteran has 
testified that his knee pain began during his military 
service and has continued to worsen since that time.  He also 
asserted that in addition to in-service injuries, his 
arthritis was the result of the strenuous activity he had to 
undergo as a military dog handler.

The Board finds that the evidence received since October 1998 
new and material in that it provides evidence confirming the 
existence of DJD with the knees, and the veteran's hearing 
testimony (lay evidence) that his bilateral knee 
symptomatology began during military service and has 
continually existed to the present time.  In connection with 
the in-service radiological studies showing Osgood-
Schlatter's disease, this lay evidence raises the possibility 
that a pre-existing knee disability was permanently 
aggravated by his in-service experiences.  This evidence was 
not before VA in October 1998.  For this reason, the Board 
finds that the evidence added to the record since October 
1998 is so significant that it must be considered in order to 
fairly decide the claim on appeal.


II.  Service connection and increased rating

Factual Background

The veteran's entrance examination of March 1969 did not find 
any disabilities associated with his fingers, skin, knees, or 
cardiovascular system.  The veteran denied any history of 
high blood pressure.  His blood pressure on examination 
132/80.  In a medical history taken in September 1971, the 
veteran denied any prior history of high blood pressure.  

An outpatient record of April 1972 noted complaints of pain 
in the veteran's right little (fifth) finger after a dog bite 
to this finger and the medial aspect of the right hand.  The 
finger was permanently flexed.  The impression was probable 
severance of a nerve.  

An orthopedic consultation of April 1972 noted that the 
veteran had sustained a dog bite to the hypothenar eminence 
with laceration of the digital nerve on the ulnar side.  A 
neuroma had been produced in the area of the scar.  The 
examiner reported that six inches of tissue had been torn out 
of the hand and had been snipped off at the aid station on 
initial treatment.  The wound had become infected, to include 
maggots in the wound.  After healing, the veteran had 
developed a claw deformity, abnormal positioning of the fifth 
finger, and electric-shooting like discomfort that radiated 
up to his elbow.  On examination, the right elbow and wrist 
were functional.  The scar on the right hand was well healed 
and transversed from the hypothenar eminence to the proximal 
palmar crease.  There was a positive Tinel's sign in the area 
of the scar, claw deformity, and nothing but deep pressure 
sensation over the ulnar aspect of "the finger."  A Medical 
Condition-Physical Profile Record of April 1972 indicated 
the defect to be "nerve damage to right fifth finger with 
claw deformity."  

A May 1973 outpatient record indicated that the veteran's 
right ulnar neuropathy had improved to the point of only tiny 
sensory loss on the lateral/distal aspect of the fifth finger 
with minimal clawing.  The physician felt the veteran was a 
candidate for full duty.  

The veteran was given a comprehensive physical examination in 
May 1975.  Defects noted included a flexion deformity of the 
right fifth finger, a one-inch traumatic scar on the right 
fifth finger, a one and a half inch traumatic scar on the 
palm of the right hand, a one-inch traumatic scar on the 
right wrist, and a traumatic scar on the right knee.  There 
was also decreased sensation in the right little fingertip 
and medial aspect.  His blood pressure was reported to be 
136/84.

On his separation examination of October 1975, the veteran 
had a four-centimeter (cm) scar on the lateral right hand 
post dog bite with loss of sensation distal to the wound and 
limitation of extension of the "finger."  There was another 
two cm scar on the right hand from the dog bite.  Also noted 
as a three cm scar on the right knee and a two cm scar on the 
left knee due to dog bites.  His blood pressure was reported 
to be 130/82.  In late November 1975, the veteran indicated 
on a Statement of Medical Condition that there had been no 
change in his medical condition since his separation 
examination.  

Private treatment records first noted impressions for 
hypertension in April 1995.  The veteran's blood pressure 
readings for the mid-1990s to the present ranged from a low 
of 122/70 in April 1995 to a high of 164/100 in November 
1995.  It was reported that the veteran was taking medication 
to control his hypertension.  VA treatment records from the 
mid-1990s to the early 2000s also noted diagnoses for 
hypertension and reported blood pressure readings from lows 
of 129/71 in August 2001 and 130/66 in October 2001, to highs 
of 181/88 in December 1998 and 154/93 in January 2000.

A VA orthopedic examination of July 1998 noted no anatomical 
defects with the right hand.  His fingers were able to touch 
his thumb, except for his ring finger, which came to within 
two millimeters (mm) of the thumb.  Some loss of motion was 
also noted with the right fifth finger.  There was a one cm 
scar on the anterior aspect of the fifth finger.  There was 
decreased grip strength in the right hand.  X-rays showed a 
flexion deformity in the fifth finger.  It also noted minor 
degenerative changes of the carporadial articulation.  The 
diagnosis was status post bite injury to the right hand 
resulting in right little finger deformity, decreased grip 
strength, and decreased dexterity of the right hand.  

A VA skin examination of September 1998 noted multiple ".1 x 
.2" scars over both knees, and over the lateral and dorsum 
aspects of the right hand.  These scars were without keloid 
formation and were not disfiguring.  The only abnormalities 
noted with the right hand concerned the fifth digit and grip 
strength.  The assessment was residual status post dog bite 
to the right hand and bilateral knees, with residual 
contracture of the fifth digit and decreased sensation over 
the area of the ulnar nerve.  

An SSA examination conducted in May 1999 noted several scars 
along the volar surface of the right forearm and on the 
dorsal surface of the right hand.  The examiner also 
commented that the veteran was beginning to develop a "papal 
sign" deformity with the fifth and fourth digits of the 
right hand.  The intrinsic muscles of the fourth and fifth 
digits of the right hand were considerably weaker than the 
left.  The examiner also noted a "gunshot" scar over the 
right knee.  

A VA compensation examination of September 2000 noted a well-
healed transverse scar in the hypothenar eminence near to the 
proximal palmar crease, which measured six cm.  There was a 
deformity of the fifth finger joint resulting in a claw 
deformity.  There were four scars about the right knee, which 
were well healed with no evidence of keloid or ulcer 
formation.  The veteran reportedly denied having a dog bite 
scar on his left knee and on examination there was no 
scarring found on the left knee.  Sensation and functioning 
in the right hand ulnar nerve was normal.  There was good 
muscle bulk in the right hand with no atrophy.  There was 
also some flexion deformity in the "right finger."  The 
impression was a questionable claw deformity of the "right 
ring finger" with no neurological or musculoskeletal 
explanation.  The examiner also noted dog bite scars on the 
right knee, but apparently associated the veteran's 
complaints of right knee pain to DJD.  No scarring was found 
on the left knee.  X-rays of the right hand were reported to 
reveal positional deformity of the "small finger" of the 
right hand related to an old injury and diffuse osteopenia.  

On a compensation examination of August 2001, the examiner 
reported that both the fourth and fifth digits of the right 
hand were held in approximately 10 degrees perpendicular 
flexion.  He had good strength in the right hand, to include 
good grip strength.  However, there was decreased sensation 
over the fourth and fifth digits to mid-palmar surface.  The 
assessment was status post injury to the fourth and fifth 
digits of the right hand. 


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Arthritis and hypertension shall be 
granted service connection although not otherwise established 
as incurred in service if manifested to a degree of 10 
percent or more within one year of separation from the 
military.  38 C.F.R. § 3.307(a)(3), 3.309(a).  


Hypertension

The veteran has claimed that his military physical 
examinations showed elevated blood pressure levels.  He 
contends that his current hypertension had its onset during 
military service.  

A review of the veteran's military service records reveals no 
diagnosis or treatment for hypertension.  His blood pressure 
readings during this period were significantly below 140/90.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  There 
is no medical evidence of a diagnosis for hypertension, or 
blood pressure readings of 140/90 or greater, within one year 
of the veteran's separation from active military service.  
The first diagnosis of record for hypertension was not until 
the mid-1990s, many years after his separation from military 
service.  From this point, the medical evidence reveals blood 
pressure readings significantly higher than 140/90, readings 
that would corroborate a diagnosis for hypertension.  There 
is no medical opinion of record that has related the 
veteran's current hypertension with his military service or 
any service-connected disability.

Although the veteran has contended that his current 
hypertension began during military service, as a layperson, 
he is only competent to provide evidence regarding injury and 
symptomatology.  In order to establish a medical diagnosis or 
etiological nexus, a competent medical opinion is required.  
As the record lacks such a medical opinion, there is no 
competent evidence linking the veteran's current hypertension 
with his military service.  In fact, his claimed 
symptomatology of elevated blood pressure readings is not 
corroborated by the contemporaneous medical evidence, which 
recorded blood pressure readings lower than 140/90.  

As the medical evidence does not indicate that hypertension 
existed during the veteran's military service, and there is 
no competent medical opinion linking his current hypertension 
to military service or a service-connected disability, this 
claim for service connection must be denied.


Deformity of Right Fourth (Ring) Finger

The veteran has contended that he currently has a deformity 
with his right fourth (ring) finger as a result of a dog bite 
injury sustained during military service.

The service medical records indicate that such an injury was 
sustained in 1972.  These records indicate substantial tissue 
loss from the right hand, a deformity with the right fifth 
(little) finger, and involvement of the ulnar nerve in the 
right hand.  No specific involvement of the fourth finger was 
indicated.  However, post-service medical opinions from both 
VA examinations in September 2000 and August 2001, and an SSA 
examiner in May 1999 have indicated a fourth finger deformity 
exists and linked it to the in-service dog bite.  The medical 
reports characterize this deformity as clawing with loss of 
sensation and loss of strength.  There is no medical opinion 
of record that has ruled out the dog bite as the source of 
the fourth finger disability.  As competent medical opinion, 
based on a relatively accurate medical history, has noted a 
fourth finger deformity and associated it with the veteran's 
in-service dog bite injury, service connection for this 
deformity is warranted.


Increased Evaluation for Scars on Both Knees

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The rating criteria for skin disorders (to include scars) at 
38 C.F.R. § 4.118 were recently changed effective August 30, 
2002.  See 67 Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant shall apply.  Karnas, supra.  In the current case, 
the Board finds, based on the analysis given below, that the 
new rating criteria are no more favorable to the veteran than 
the prior criteria.  

The veteran's residual dog bite scars on the knees are 
currently evaluated as noncompensable under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 7805 
(scar rated on limitation of function of affected part), 
effective from November 26, 1975.  Under both the old and new 
criteria at Code 7805, a scar that results in limitation of 
function of the affected part is to be evaluated under the 
appropriate orthopedic or muscle injury diagnostic codes.  

Objective medical examination at the time of the veteran's 
separation from the military in 1975 noted a scar on the 
right knee that measured three cm and a scar on the left knee 
that measured two cm.  Both in-service and post-service 
examination has consistently found these scars to be 
superficial and well healed with no defects.  While the 
veteran apparently has claimed that pain associated with 
these scars has affected the functioning of his knees, 
objective evidence of painful or tender scars has not been 
noted on examination.  In addition, there is radiological 
evidence of DJD in the knees, which the examiner of September 
2000 attributed as the cause of loss of functional ability in 
the knees.

The level disability noted on objective examination regarding 
these scars does not warrant a compensable evaluation under 
either the old or new criteria at Code 7805 as competent 
medical opinion has not associated any lack of functional 
ability in the knees to the veteran's service-connected 
scars.  As the scars are not painful or tender on objective 
examination, a compensable evaluation under both the new and 
old criteria at Code 7804 for superficial scars that are 
painful on objective examination is not authorized.  The 
competent medical evidence indicates the knee scars are well 
healed with no evidence of being poorly nourished, ulcerated, 
or unstable.  Therefore, a compensable evaluation under 
either the old or new Code 7803 is not warranted.  The knee 
scars do not affect the veteran's face, head, or neck and 
evaluation under the old and new Code 7800 is not 
appropriate.  As the total measured area of service-connected 
scarring is less than six square inches (38.7 cm(squared)), 
and are not the result of burns, deep in nature, or cause 
limited function of an affected part, evaluation under old 
and new Codes 7801 and 7802 is not warranted.   

Based on the above analysis, the Board finds that a 
compensable evaluation for the service-connected scars on the 
veteran's knees is not authorized under the rating criteria 
at 38 C.F.R. § 4.118, whether considering the old or new 
criteria.  As the examiner of September 2000 appears to 
attribute any functional limitation associated with the knees 
to DJD, an evaluation under Code 7805 is not warranted.


Conclusion

The Board finds that the veteran has submitted the requisite 
new and material evidence to reopen his claim for service 
connection for DJD of the knees.  The medical evidence does 
not support the grant of service connection for hypertension, 
but competent medical opinion has established entitlement to 
service connection for a deformity of the right fourth (ring) 
finger to include clawing, loss of sensation, and loss of 
strength.  Finally, the Board finds that the preponderance 
evidence, primarily the objective examination findings, is 
against the award of a compensable evaluation for residual 
dog bite scars on the knees.  

Although the veteran is competent to report injuries and his 
symptoms, the competent medical evidence does not support 
awarding service connection for hypertension or a higher 
evaluation for the service-connected scars on the knees.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative on the issues of etiology 
and degree of impairment than the appellant's statements.  To 
the extent that the appellant has expressed an opinion on the 
etiology of his hypertension and described more severe 
symptomatology associated with the service-connected scars on 
his knees, his lay evidence is not probative.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  To this extent, the preponderance of the 
evidence is against any claim of service connection and 
higher evaluations than those awarded and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for DJD of the 
knees having been submitted, the claim is reopened.

Service connection for hypertension is denied.

Service connection for deformity of the right fourth (ring) 
finger (characterized by clawing, loss of sensation, and loss 
of strength) is granted.

A compensable evaluation for residual dog bite scars to the 
knees is denied.


REMAND

As noted above, the issue of service connection for DJD of 
the knees has been reopened.  The service medical records 
indicate the veteran's complaints of pain associated with his 
knees.  Military knee X-rays indicate the existence of 
Osgood-Schlatter's disease.  The veteran has testified that 
his knee pain began during his military service and has 
continued to worsen since that time.  Post-service medical 
records also note radiological studies that show DJD and 
Osgood-Schlatter's disease associated with these joints.

The service medical records indicate that the veteran injured 
his right foot in October 1973 after stepping on a nail.  An 
undated military outpatient record indicated the veteran had 
sustained an inversion injury to his right foot.  X-rays were 
negative.  The impression was mild ankle sprain.  The veteran 
has testified that he has suffered with right foot problems 
since his in-service injuries.

Service medical records indicate the veteran noted a family 
history of diabetes.  His entrance blood testing was found to 
be abnormal and he was referred for a glucose tolerance test.  
This testing was conducted in April 1969 and appears to 
indicate negative results.  However, an interpretation of 
this test is not of record.  In addition, the veteran has 
alleged service in the Republic of Vietnam during the Vietnam 
War.  As discussed below, this service has yet to be 
verified.  The veteran currently is diagnosed with diabetes 
mellitus.

Service outpatient record of November 1974 noted the 
veteran's complaint of a "nut" size lump on his right 
flank.  The impression was probable lipoma that was to be 
kept under observation.  At the time of his separation 
examination in October 1975, the veteran marked a yes to the 
question of have a medical history of "tumor, growth, cyst, 
cancer."  The veteran's defects on examination included a 
movable mass in the subcutaneous tissue of the right flank 
that was consistent with lipoma.  The veteran has testified 
that a cyst on his right flank developed during his military 
service and has remained there ever since.  He indicated that 
this lump had reached the size of a baseball.  On examination 
in May 1999, an SSA examiner indicated that the veteran 
currently had a hernia on his right flank.

The veteran has alleged that he sustained a significant low 
back injury during military service that apparently required 
inpatient bed rest.  There is no hospitalization report of 
record discussing this injury or its treatment.  The veteran 
currently is diagnosed with degenerative disc disease in the 
lumbar spine.  He has testified that his low back symptoms 
began at the time of his in-service injury and has 
continually bothered him to the present time.

A review of the claims file indicates that there are no 
medical opinions of record that have discussed whether there 
is any relationship between the above noted disabilities and 
the veteran's military service.  As previously noted, the 
veteran is competent to provide evidence regarding injuries 
and symptomatology.  See Espiritu, supra.  The Court has 
ruled that when there is evidence of a chronic disorder 
during military service, VA's duty to assist requires that a 
medical examination and opinion be obtained that discusses 
the relationship between the veteran's in-service and current 
conditions.  Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); see 
also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In addition, VA adjudicators cannot 
base their decisions on their own unsubstantiated medical 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
On remand, the veteran should be afforded the appropriate VA 
examinations in order to determine whether any medical nexus 
exists between his current disabilities and his in-service 
complaints.

The veteran has alleged that he currently suffers from PTSD 
as a result of his military experiences.  The service medical 
records note complaints of depression and nervousness in 
August 1972 when he was referred to the Mental Hygiene 
Clinic.  These clinical records are not contained in the 
claims file.  A brief outpatient note of November 1974 
indicated that the veteran's nervous problem was situational 
in origin and had been resolved.  

A review of the VA treatment records indicates that the 
veteran has received a diagnosis of PTSD and these records 
have discussed the veteran's alleged stressors.  A VA 
psychological examination of March 2001 found that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
but this examiner did imply that the veteran's current 
psychiatric disabilities were related to his military 
service.  However, these examiners do not appear to have had 
access to the veteran's service medical records, nor has the 
veteran's alleged stressors or combat service been verified.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
opinion).  As these examinations are inadequate, and because 
the veteran's alleged in-service stressors have not been 
verified, further VA psychiatric examination must be 
obtained.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Cohen v. Brown, 10 Vet. App. 128, 150-51 (1997)(in cases 
concerning PTSD, the Board is required to seek appropriate 
medical clarification if the medical evidence is insufficient 
in determining the adequacy of a claimed in-service 
stressor).  This examination should provide a medical opinion 
on whether the corroborated in-service stressors resulted in 
PTSD and/or whether any current psychiatric disability is 
related to the veteran's in-service psychiatric symptoms.

The veteran's DD Form 214 indicates that his military 
occupational specialty was as a military policeman and dog 
trainer.  His claimed in-service stressors include (a) 
investigating a land mine explosion during his service in 
Korea in which he saw dismembered bodies of 8 to 10 South 
Korean soldiers; (b) confronting an angry mob of South 
Koreans while investigating a murder of a South Korean 
soldier by an American soldier; (c) having his scout/tracker 
dogs "Bear" or "Bugger" (a black Labrador) and "Thor" (a 
German Shepard) killed during combat operations in Vietnam; 
and (d) witnessing the death of another scout dog handler in 
Vietnam.

The veteran claims that the incident in Korean happened while 
assigned to the "19th CID."  He alleged that he served on 
two tours in Korea, from 1970 to 1971 and from 1974 to 1975.  
He asserts that his Korean unit sent him on a temporary duty 
assignment (TDY) to Vietnam from January 2, 1971, to April 
15, 1971.  During this temporary duty he was assigned to 5th 
Special Forces Recondo School (at "Qrang Na" or "Quang 
Na," Vietnam) and then to 66th Combat Tracking Dog Platoon or 
the 62nd Combat Tracking Team (CTT) (Team 8), "B" Troop 
"1/9th," 1st Air Cavalry at "Tay Ninh," Vietnam.  The 
veteran indicated that in one instance his scout/tracker dog 
was killed by enemy fire.  When the veteran tried to place 
this dog on a medical evacuation helicopter, the pilot 
refused to take the dog.  The veteran then claimed that he 
blew up the body of the dog with explosives to prevent its 
capture by the enemy.  In another instance, the veteran 
claimed that his scout/tracker dog was killed after a 
generator exploded.  When a lieutenant minimized this dog's 
death, the veteran had to be restrained by other soldiers to 
prevent him from stabbing the lieutenant with a knife.  

The veteran's service personnel records corroborate that he 
served in Korea from November 1974 to November 1975 as a 
Security Guard with Battery "E" of the 2/44th Air Defense 
Artillery (HERC).  His first period of service in Korea and 
TDY to Vietnam has not been corroborated in the available 
service personnel records.  However, notations on the 
veteran's service medical records from 1971 indicate that he 
was deployed overseas at that time.  That is, a notation from 
November 1971 discusses the veteran's consumption of "Korean 
food" and the dispensary's address is listed as an "APO."  
Although additional records were requested from the National 
Personnel Records Center (NPRC) in October 2002, the NPRC 
provided a negative response.  A review of the claims file 
indicates that VA has yet to verify the veteran's alleged 
stressors with the U. S. Armed Services Center for Research 
of Unit Records (Center).  On remand, such verification 
should be conducted.  

The veteran has alleged that there are service medical 
records missing from his claims file.  These include 
emergency room and inpatient treatment for a low back injury 
at the Dwight D. Eisenhower Hospital on Ft. Gordon, Georgia.  
It also appears that the veteran's psychiatric treatment 
records from August 1972 to November 1974 may not be of 
record.  The United States Court of Appeals for the Federal 
Circuit (Circuit Court) has held that VA has a heightened 
duty to assist in developing missing service medical records 
and failure to complete this duty is procedural error.  See 
Hayre v. West, 188 F.3d 1327, 1332-33 (Fed. Cir. 1999).  On 
remand, VA must conduct additional development of these 
service medical records until it can be determined that they 
no longer exist or further development would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

As discussed above, the Board has granted service connection 
for a deformity of the right fourth (ring) finger due to the 
veteran's in-service dog bite.  Due to this favorable 
decision, the Board finds that appellate review of the 
evaluation of his service-connected residuals of a dog bite 
to the right hand would be premature.  That is, evaluation of 
the right fourth finger is inextricably intertwined with the 
overall evaluation of the residuals of the dog bite to the 
right hand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991); see also 38 C.F.R. § 4.73, Diagnostic Code 5309 
(Note) (the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries (to other) bones, joints, tendons, etc.).  For 
the Board to evaluate the veteran's right hand disability at 
this point, after just granting service connection for a 
right fourth finger deformity, would amount to an initial 
evaluation for the overall right hand disability and would 
violate the jurisdiction of the AOJ.  See 38 U.S.C.A. §§ 511, 
512, 7104.  Therefore, this evaluation must be remanded to 
the RO for initial evaluation of the right hand disability to 
include the right fourth finger deformity.

As issues regarding the initial evaluation of the service-
connected right fourth finger and possible increased 
evaluation for residuals of the dog bite to the right hand 
are being remanded to the RO, the Board must also remand the 
inextricably intertwined issue of TDIU.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The RO should conduct a review of the 
claims file and ensure that no other 
notification or development action is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.  
2.  The RO should contact the veteran and 
request that he identify all prior police 
and fire department employers.  He should 
be requested to submit signed release 
forms so that VA can obtain medical 
evidence in the possession of these 
departments.  Thereafter, VA should 
request all medical evidence, to include 
periodic employee examinations, from his 
prior employers.  All responses or 
evidence received from these requests 
should be associated with the claims 
file.  

3.  The RO should contact the VA Medical 
Center in Augusta, Georgia, and request 
copies of the veteran's inpatient and 
outpatient treatment dated from January 
2002 to the present time.  These records 
should be incorporated into the veteran's 
claim file.

4.  The RO should contact the veteran and 
request him to provide corroborating 
evidence of his alleged in-service 
stressors.  Request that he provide 
detailed information regarding these 
stressors to include specific names of 
persons and units involved, and specific 
information on date and place the 
stressors occurred.  Inform him the 
currently uncorroborated stressors 
include (a) investigating a land mine 
explosion during his service in Korea in 
which he saw dismembered bodies of 8 to 
10 South Korean soldiers; (b) confronting 
an angry mob of South Koreans while 
investigating a murder of a South Korean 
soldier by an American soldier; (c) 
having his scout/tracker dogs "Bear" or 
"Bugger" (a black Labrador) and "Thor" 
(a German Shepard) killed during combat 
operations in Vietnam; and (d) witnessing 
the death of another scout dog handler in 
Vietnam.

Inform him that corroborating evidence 
may include contemporaneous letters home, 
medical reports, statements from friends 
and family, statements from fellow 
servicemembers, newspaper articles, etc.  
Allow the veteran a reasonable time to 
respond.  Any response or evidence 
submitted by the veteran must be 
incorporated into the claims file.

5.  The RO should contact the National 
Personnel Records Center and request that 
it provide to VA the veteran's complete 
service personnel records, to include 
specific information on whether the 
veteran served in South Korea from 1970 
to 1971 and on temporary duty assignment 
to Vietnam from January to April 1971.  
In addition, request the NPRC to provide 
all military inpatient and mental hygiene 
clinic records for the veteran's service.  
This should include a specific request 
for emergency room and inpatient care for 
a low back injury at the Dwight D. 
Eisenhower hospital on Ft. Gordon, 
Georgia; and military outpatient 
treatment with a mental hygiene clinic 
from August 1972 to November 1974.  If 
such records are unavailable, the NPRC 
should be instructed to provide VA with a 
negative response and the reasons for the 
inability to provide the requested 
records.  All evidence and responses 
received from this request must be 
incorporated into the claims file.

6.  After development requested in 
paragraphs 4 and 5 has been completed and 
all responses incorporated into the 
claims file, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records and request that they 
attempt to verify the following alleged 
in-service stressors, to include:  (a) 
investigating a land mine explosion 
during his service in Korea in which he 
saw dismembered bodies of 8 to 10 South 
Korean soldiers; (b) confronting an angry 
mob of South Koreans while investigating 
a murder of a South Korean soldier by an 
American soldier; (c) having his 
scout/tracker dogs "Bear" or "Bugger" 
(a black Labrador) and "Thor" (a German 
Shepard) killed during combat operations 
in Vietnam; and (d) witnessing the death 
of another scout dog handler in Vietnam.

The Center should be provided with the 
following information:  The veteran 
claims that the incident in Korean 
happened while assigned to the "19th 
CID."  He alleged that he served on two 
tours in Korea, from 1970 to 1971 and 
from 1974 to 1975.  He asserts that his 
Korean unit sent him on a temporary duty 
assignment (TDY) to Vietnam from January 
2, 1971, to April 15, 1971.  During this 
temporary duty he was assigned to 5th 
Special Forces Recondo School (at "Qrang 
Na" or "Quang Na," Vietnam) and then 
to 66th Combat Tracking Dog Platoon or 
the 62nd Combat Tracking Team (CTT) (Team 
8), "B" Troop "1/9th," 1st Air Cavalry 
at "Tay Ninh," Vietnam.  The veteran 
indicated that in one instance his 
scout/tracker dog was killed by enemy 
fire.  When the veteran tried to place 
this dog on a medical evacuation 
helicopter, the pilot refused to take the 
dog.  The veteran then claimed that he 
blew up the body of the dog with 
explosives to prevent its capture by the 
enemy.  In another instance, the veteran 
claimed that his scout/tracker dog was 
killed after a generator exploded.  When 
a lieutenant minimized this dog's death, 
the veteran had to be restrained by other 
soldiers to prevent him from stabbing the 
lieutenant with a knife.  

Copies of the veteran's complete service 
personnel records should be provided to 
the Center.  A copy of any available 
history for the unit to which the veteran 
was assigned during his service in Korea 
or during any TDY to Vietnam should also 
be requested.  The Center should be 
specifically asked to indicate in its 
response if any of the requested unit 
histories are unavailable.  The Center's 
response and any evidence provided should 
be incorporated into the claims file.

7.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD and/or any 
other psychiatric disability.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently has PTSD.  If PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

The examiner should also determine 
whether the veteran suffers with a 
psychiatric disability other than PTSD.  
If so, this disability should be 
identified and the appropriate diagnosis 
provided.  Then, the examiner should 
determine whether it is at least as 
likely as not that any psychiatric 
disability (other than PTSD) was either 
incurred during military service or in 
anyway is related to the veteran's 
military service.

8.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the existence and etiology of 
any DJD of the knees, right foot 
disability, cyst on the right torso, and 
low back disability.  Send the claims 
folder to the examiner for review.  The 
orthopedic examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
knee (to include DJD), right foot, cyst 
on the right torso, and low back 
disability had their onset during active 
military service.  

In addition, the orthopedic examiner must 
evaluate the current functional loss of 
the right hand due to the veteran's in-
service dog bite (characterized by 
deformity of the fourth and fifth digits 
with loss of sensation, loss of strength, 
and loss of motion).  The examiner must 
provide an opinion as to whether the 
muscle injury to the right hand is best 
characterized as slight, moderate, 
moderately severe, or severe in nature.  
Further, the examiner must provide an 
opinion as to whether any neurological 
deficit is best characterized as mild, 
moderate, or severe in nature.  The 
examiner must note whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement and whether there is likely to 
be additional range of motion loss due to 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The examiner should identify all scar(s) 
on the right hand associated with the in-
service dog bite.  A full description of 
these scar(s) should be provided to 
include measurements of the scar(s) and 
any loss of motion associated with these 
scar(s).

Finally, the examiner should provide an 
opinion on whether the veteran's service-
connected disabilities prohibit him from 
obtaining and maintaining substantially 
gainful employment.

9.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an endocrine system examination 
to determine the existence and etiology 
of any diabetes mellitus.  Send the 
claims folder to the examiner for review.  
The endocrine examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current diabetes 
mellitus had its onset during active 
military service.  If not, the examiner 
should provide an opinion as to whether 
any current diabetes mellitus is in any 
way related to his period of active 
military service.

10.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The RO 
should specifically consider the 
principle of the presumption of soundness 
under the provisions of 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304 regarding 
the service connection claims.  In 
addition, the RO should determine whether 
the provisions of 38 U.S.C.A. 
§ 1116(a)(4)/38 C.F.R. § 3.307(a)(6), 
3.309(e) and 1154(b) are applicable to 
the claims of service connection for PTSD 
and diabetes mellitus.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



